Citation Nr: 0844307	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO.  07-00 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel
INTRODUCTION

The veteran served on active duty from November 1959 to 
February 1962. 

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas (the RO) in which service connection was 
denied for bilateral hearing loss and tinnitus.

In August 2008, the veteran testified at a hearing held at 
the VA office in San Antonio, Texas before the undersigned 
Veterans Law Judge.  A transcript of the hearing has been 
associated with the veteran's claims file.


FINDINGS OF FACT

1.  The competent medical evidence indicates that the 
veteran's currently diagnosed bilateral hearing loss is 
related to in-service hazardous noise exposure.

2.  The competent medical evidence indicates that the 
veteran's currently diagnosed tinnitus is related to in-
service hazardous noise exposure.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.385 
(2008).

2.  Tinnitus was incurred in service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for bilateral 
hearing loss and tinnitus.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2008).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claims in a letter sent in 
April 2005, which was specifically intended to address the 
requirements of the VCAA.  The veteran has not contended that 
VCAA notice was in any way inadequate.  

As is discussed below, the Board's decision has resulted in 
allowance of service connection for bilateral hearing loss 
and tinnitus.  It is not the Board's responsibility to assign 
a disability rating or an effective date therefor.  The Board 
notes that the RO has not provided notice under Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) regarding disability 
rating and effective date.  The Board is confident that such 
additional notice will be provided to the veteran.



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).

In this case, the RO has secured the veteran's service 
medical records, a statement from a private physician and a 
report of a VA examination.  The veteran has identified no 
additional relevant evidence that can be obtained.

1.  Entitlement to service connection for bilateral hearing 
loss.

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).

Service connection - hearing loss

For certain chronic disorders, including sensorineural 
hearing loss, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385 (2008).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008).

When audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for 
establishing a "disability" at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service.  
See Hensley, supra.

Analysis

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

With respect to Hickson element (1), current disability, 
there is medical evidence that the veteran currently has 
bilateral hearing loss as defined by VA.  The report of a 
July 2005 VA examination shows that the auditory thresholds 
for 3000 and 4000 Hertz are 40 decibels or greater in both 
ears.  See 38 C.F.R. § 3.395 (2008).  Hickson element (1) is 
therefore satisfied.

Concerning in-service disease, a review of service medical 
records reveals no evidence of hearing loss disability as 
defined by VA in either ear.  

A separation audiogram in December 1961, the results of which 
were converted from ASA units to ISO(ANSI) units, shows that 
the auditory thresholds were the following:




HERTZ


500
1000
2000
4000
RIGHT
15
5
20
15
LEFT
15
15
35
10

There was an elevated puretone threshold at 3000 Hertz in the 
left ear.  See Hensley, 5 Vet. App. at 157 [the threshold for 
normal hearing is from 0 to 20 decibels].  Notwithstanding 
this, the December 1961 findings do not indicate a left ear 
hearing loss disability as defined by VA regulations, because 
none of the relevant auditory thresholds was 40 decibels or 
greater and because only one of the four frequencies in the 
left ear was 26 decibels or greater.  

Furthermore, the record does not reflect medical evidence 
showing any manifestations of hearing loss in either as 
defined in VA regulations during the one-year presumptive 
period after separation from service.  Bilateral hearing loss 
was initially diagnosed in 2005, decades after service.  
Accordingly, Hickson element (2) is not met with respect to 
disease.

The service records and the veteran's testimony reflect that 
the veteran was exposed to noise due to firing weapons as an 
infantryman.  Having established that the veteran was exposed 
to noise, the question is whether he sustained any injury 
thereby.  As noted above, even though the veteran did not 
have a left ear hearing loss for VA purposes in service, the 
audiogram on separation shows an elevated threshold at 3000 
Hertz in the left ear.  This elevated threshold and the 
veteran's military occupational specialty, light weapons 
infantryman, support the veteran's contention that he 
sustained injury due to acoustic trauma.  In-service 
incurrence of injury has therefore been shown to be 
sufficient to satisfy Hickson element (2).

Moving to element (3), medical nexus, the question which must 
be answered by the Board is whether the veteran's in-service 
hazardous noise exposure resulted in the development of his 
current bilateral hearing loss.  There are two opinions on 
this matter.

In a February 2005 statement, a private physician, C.D., 
M.D., noted the veteran's history of in-service noise 
exposure and gave an impression of "senosineural hearing 
loss, bilateral, . . . . consistent with prior noise exposure 
as its major cause."  

However, there is an opinion against the claim.  The July 
2005 VA examiner opined that it was not at least as likely as 
not that the veteran's hearing loss was the result of his 
military noise exposure.  The examiner noted that "the 
veteran's service medical records indicate normal pure tone 
thresholds from 500 through 4,000 Hertz in both ears at the 
time of his separation from military service."  See report 
of the July 2005 VA examination, page 2.  The Board, however, 
again notes that the veteran had an elevated puretone 
threshold at 3000 Hertz in the left ear.  

The Board finds that the evidence for and against the 
veteran's claim is in equipoise.  Resolving doubt in the 
veteran's favor, the Board finds that the evidence is in 
equipoise as to medical nexus between the veteran's bilateral 
hearing loss and active service.  See 38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. § 3.102 (2008).  Hickson element (3) 
has been satisfied.

In summary, the Board is of the opinion that the veteran has 
met all three requirements needed establish service 
connection for bilateral hearing loss.  Accordingly, the 
Board concludes that the relevant and probative evidence of 
record establishes that bilateral hearing loss was incurred 
in service.  The benefit sought on appeal is accordingly 
allowed.

2.  Entitlement to service connection for tinnitus.

With respect to Hickson element (1), current disability, 
there is medical evidence that the veteran currently has 
tinnitus.  The February 2005 private doctor statement and the 
report of the June 2005 VA examination reflect a diagnosis of 
tinnitus.  Hickson element (1) is therefore satisfied.

As to Hickson element (2), injury or disease, although there 
was no in-service diagnosis of tinnitus the Board's 
discussion of in-service exposure to hazardous levels of 
noise applies.  Hickson element (2) is thus satisfied.

With respect to Hickson element (3), again there are two 
opinions on this matter.  
In a February 2005 statement, a private physician, C.D., M.D. 
noted that the veteran has had tinnitus since his in-service 
noise exposure.  A plain reading of this report leads to the 
inescapable conclusion that the veteran's physician ascribed 
the tinnitus to the in-service noise exposure.

However, there is an opinion which is against the claim.  The 
July 2005 VA examiner opined that it was not at least as 
likely as not that the veteran's tinnitus was the result of 
his military noise exposure.  The examiner noted that "the 
veteran's service medical records indicate normal pure tone 
thresholds from 500 through 4,000 Hertz in both ears at the 
time of his separation from military service."  The Board, 
however, again notes that the veteran in fact had an elevated 
puretone threshold at 3000 Hertz in the left ear.   In any 
event, the examiner did not explain how or why the pure tone 
thresholds had anything to do with tinnitus.   

The Board finds that the evidence for and against the 
veteran's claim is in equipoise.  Resolving doubt in the 
veteran's favor, the Board finds that the evidence is in 
equipoise as to medical nexus between the veteran's tinnitus 
and active service.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2008).  Hickson element (3) has been 
satisfied.

In summary, the Board is of the opinion that the veteran has 
met all three requirements needed establish service 
connection for tinnitus.  Accordingly, the Board concludes 
that the relevant and probative evidence of record 
establishes that tinnitus was incurred in service.  The 
benefit sought on appeal is accordingly allowed.




ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


